                         IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

                                      PORTLAND DIVISION

BLAYRH., 1

        Plaintiff,                                                           No. 3:18-cv-00185-MO

        v.                                                                  OPINION AND ORDER

NANCY BERRYHILL, Acting
Commissioner of Social Security,

        Defendant.


MOSMAN,J.,

        Blayr H. ("Plaintiff') seeks judicial review of the final decision of the Commissioner of

the Social Security Administration ("Commissioner") denying Disability Insurance Benefits

(DIB) under Title II of the Social Security Act ("the Act") and Supplemental Security Income

(SSI) under Title XVI of the Act. For the reasons set fo1ih below, the decision of the

Commissioner is REVERSED and this case is REMANDED for further proceedings.

                                         BACKGROUND

    A. Procedural History

        Plaintiff filed an application for DIB on August 31, 2015, and an application for SSI on




1
  In the interest of privacy, this opinion uses only the first name and the initial of the last name of
the adult nongovernmental party in this case.
1 - OPINION AND ORDER
November 13, 2015. Tr. 14. Plaintiff alleges a disability onset date of August 31, 2015, for both

claims. Id. An administrative hearing was held on February 3, 2017, before an administrative

law judge (ALJ). Tr. 33. Plaintiff was represented by counsel at the hearing. Id. Plaintiff,

Plaintiffs grandmother, and a vocational expert testified at the hearing. Tr. 25, 34. The ALJ

then issued an opinion finding that Plaintiff was not disabled. Tr. 27. Plaintiff timely requested

review by the Appeals Council, which denied Plaintiffs request for review on December 15,

2017. Tr. 1. The Appeals Council's denial made the ALJ's determination that Plaintiff was not

disabled the final decision of the Commissioner. Id. Plaintiff then timely filed this action

challenging the Commissioner's decision.

    B. The ALJ's Findings

        The ALJ made her decision based upon the five-step sequential evaluation process

established by the Secretary of Health and Human Services. See Tackett v. Apfel, 180 F.3d 1094,

1098-99 (9th Cir. 1999); 20 C.F.R. §§ 404.1520. At the first four steps of the process, the

burden of proof is on the claimant; only at the fifth and final step does the burden of proof shift

to the Commissioner. Tackett, 180 F.3d at 1098.

        At the first step of the five-step sequential evaluation process, the ALJ found that Plaintiff

had not engaged in substantial gainful activity since her alleged onset date. Tr. 16.

        At the second step, the ALJ found that Plaintiff had the following severe impairments:

depression, anxiety, neurocognitive disorder, somatoform disorder, and multiple sclerosis (MS). Id.

        At the third step, the ALJ found that none of Plaintiff's impairments was the equivalent of

any of the impairments enumerated in 20 C.F.R. § 404, Subpt. P, App. 1. Tr. 21. The ALJ therefore

conducted an assessment of Plaintiffs residual functional capacity (RFC). Specifically, the ALJ

found that Plaintiff had the RFC to perform:




2 - OPINION AND ORDER
        light work as defined in 20 CFR 404.1567(6) and 416.967(6) except no exposure to
        extreme heat, or hazards, such as moving mechanical parts, or unprotected heights or
        operating a motor vehicle; no job with reasoning level above two; limited to perform
        simple and routine tasks; limited to simple work related decisions; and limited to
        occasional interaction with the public; and only frequent bilateral handling, fingering
        and feeling.

Tr. 18. In reaching this finding, the ALJ considered Plaintiffs symptoms and the extent to which

those symptoms could reasonably be accepted as consistent with the objective medical evidence and

other evidence. Tr. 19-26. The ALJ also considered opinion evidence. Id.

        At fourth step, the ALJ found that Plaintiff was not able to perform her past relevant work as

either a customer service call center worker or as a teller. Tr. 26.

        Considering Plaintiffs age, education, work experience, and RFC, the ALJ determined at

fifth step that there were jobs existing in significant numbers in the national and local economy that

Plaintiff could perform. Tr. 26-27. These jobs included including price marker, office helper, and

small product assembler. Tr. 27.

    C. Remand Appropriate

        The parties agree that the ALJ erred in evaluating medical evidence supporting Plaintiffs

claim of disability. Pl.'s Br. [13] at 8; Def.'s Br. [16] at 3. The only issue that I must decide is

whether benefits should be awarded immediately upon remand or whether fmiher proceedings

are warranted. Because I am not convinced that the record has been fully developed, this case is

remanded to the Commissioner for fmiher proceedings.

                                     STANDARD OF REVIEW

        Under 42 U.S.C. § 405(g), a district court "shall have the power to enter ... a judgment

affirming, modifying, or reversing the decision of the Commissioner of Social Security, with or

without remanding the cause for a rehearing." Whether to remand for further proceedings is a

decision that is based on the likely utility of such proceedings. Harman v. Apfel, 211 F.3d 1172,

1179 (9th Cir. 2000). A remand for an award of benefits is appropriate "only in 'rare
3 - OPINION AND ORDER
circumstances' where no useful purpose would be served by further administrative proceedings

and the record has been fully developed." Treichler v. Comm 'r a/Soc. Sec. Admin., 775 F.3d

1090, 1100 (9th Cir. 2014) (quoting Hill v. Astrue, 698 F.3d 1153, 1162 (9th Cir.2012); Moisa v.

Barnhart, 367 F.3d 882, 886 (9th Cir. 2004)). Whether to deviate from the ordinary rule that a

case should be remanded to the Commissioner for further proceedings is a decision that is within

the discretion of the Court. Id.

                                          DISCUSSION

   A. The ALJ' s Error

       Plaintiff highlights several ways in which the ALJ ened in weighing and rejecting

medical evidence. In dete1mining whether remand is appropriate, it is necessary to review only

one of Plaintiffs assignments of enor. Plaintiff was treated by Dr. Waichunas, who stated on

June 13, 2015, that Plaintiff would miss four days of work per month due to illness and another

four days per month to attend medical appointments. Tr. 422. The ALJ discounted Dr.

Waichunas's opinion because it lacked any "diagnoses or laboratory studies to suppmi her

limitations" and was "fairly tenuous about the length of time that the limitations would apply."

Tr. 22. Dr. Waichunas did, however, make specific diagnoses oflower back pain, chest pain,

abdominal pain, sacroiliac joint pain, and sciatica. Tr. 354, 366. As conceded by the

Commissioner, the ALJ ened in discounting Dr. Waichunas's opinion. This e1ror was not

harmless because, if credited as true, Dr. Waichunas's opinion would support Plaintiffs claim

that she was disabled. The Commissioner's decision must therefore be reversed and remanded.

   B. Remand for Further Proceedings

       Although the Commissioner concedes that the ALJ e1red in evaluating the medical

evidence, the paiiies disagree about the utility of further administrative proceedings. Plaintiff



4 - OPINION AND ORDER
argues that further proceedings are unnecessary because Dr. Waichunas's opinion that Plaintiff

would miss as many as eight days of work each month should be credited as true. Pl.' s Br. [17]

at 2. But this argument ignores an impmiant point: Dr. Waichunas is a naturopathic doctor. The

ALJ and the Commissioner inco1Tectly refen-ed to Dr. Waichunas as a medical doctor. Compare

Tr. 22, with Tr. 424. This is important because a naturopathic doctor is not considered an

"acceptable medical source" under the DIB and SSI regulations. 20 C.F.R. §§ 404.1502(a),

416.902(a); cf 82 Fed. Reg. 5844 (Jan. 18, 2107) (implementing new definitions related to

acceptable medical sources for claims filed after March 27, 2017).

        Only an acceptable medical source can provide a medical opinion. SSR 06-03p, 2006

WL 2329939, at *2; see 20 C.F.R. §§ 404.1527(a), 416.927(a). Although there is evidence from

acceptable medical sources showing that Plaintiff had disabling symptoms, these opinions are

dated after Plaintiff's date of alleged onset. See Pl.' s Br. [17] at 2. While later diagnoses do not

foreclose the possibility that Plaintiff was disabled on August 31, 2015, the date when an

impairment became disabling "must have a legitimate medical basis." SSR 83-20, 1983 WL

31249, at *3. At a minimum, fu1iher proceedings would be useful to establish a legitimate

medical basis for the date of Plaintiffs alleged disability. Therefore, remand for fu1iher

proceedings is appropriate.

                                          CONCLUSION

       For the reasons stated above, the decision of the Commissioner is REVERSED and this

case is REMANDED for further proceedings. In accordance with the Commissioner's motion,

upon remand the ALJ shall: (1) update the record and offer Plaintiff the opportunity for a

hearing; (2) if necessary, obtain medical expert testimony to review the updated record and aid in

the assessment of Plaintiffs functional limitations and, if applicable, the onset date of disability;



5 - OPINION AND ORDER
(3) re-assess the medical evidence, Plaintiff's subjective complaints, and Plaintiff's residual

functional capacity; (4) continue the sequential evaluation as appropriate; and (5) take further

action to complete the administrative record resolving the issues raised by Plaintiff's Complaint

and issue a new decision.

       IT IS SO ORDERED.

       DATED this    -2_ day of April, 2019.

                                                              M~~
                                                              Chief United States District Judge




6 - OPINION AND ORDER
